In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1918V
                                        UNPUBLISHED


    ALAN OKA,                                               Chief Special Master Corcoran

                        Petitioner,                         Filed: August 15, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      Petitioner.

Katherine Carr Esposito, U.S. Department of Justice, Washington, DC, for
      Respondent.

                                   RULING ON ENTITLEMENT1

       On December 21, 2020, Alan Oka filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that he suffered a shoulder injury related to vaccine
administration (“SIRVA”), a defined Table Injury, after receiving the influenza (“flu”)
vaccine on October 26, 2019. Petition at 1, ¶¶ 1, 4. Petitioner further alleged that neither
he nor any other party has filed a civil action or received compensation for his SIRVA. Id.
at ¶ 5. The case was assigned to the Special Processing Unit of the Office of Special
Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On August 15, 2022, Respondent filed a combined Rule 4(c) Report and Proffer in
which he concedes that Petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report and Proffer at 1. Specifically, Respondent has “concluded that
[P]etitioner’s claim meets the Table criteria for SIRVA.” Id. at 4. Respondent further
agrees that all statutory and jurisdictional requirements for compensation have been met.
Id. at 4-5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

     IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




                                           2